DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moriyama (JP 2019128026).
 	Regarding claim 16, Moriyama discloses a seal ring 526 Fig. 12 configured to be employed with a cross shaft 16 including a center section 17 and four shaft sections Fig. 3 extending in four directions from the center section and formed with step faces where the center section widens out from base ends of the shaft sections outward in radial directions of the shaft sections, and with bearings 21 for mounting to the shaft sections, by the seal ring fitting over the shaft section and being interposed between the bearing and the step face 17a; the seal comprising a seal lip 544 configured to contact the step face; and an indentation (5441 of Annotated Fig. 12, below) the seal lip enters when the seal lip is deformed by the contact; a circular ring shape core member 531 having a higher rigidity than that of other portions; the core member including a flange portion 538 widening out in a radial direction around an entire circumference of the core member, and an outer peripheral portion of the flange portion including radial direction indentations 532 and projections 539.

    PNG
    media_image1.png
    686
    780
    media_image1.png
    Greyscale

 	Regarding claims 17, 29 and 33, Moriyama discloses wherein the seal lip 544 contacts the step face 17a and deforms toward a radial direction inside.
 	Regarding claim 18, Moriyama discloses a seat (at 531) configured to contact the step face 17a. 	Regarding claims 19, 30 and 34, Moriyama discloses wherein the seal lip 544, the indentation 5441, and the seat 531 are disposed in this sequence as a sequence from the radial direction outside.
 	Regarding claim 20, Moriyama discloses wherein a portion of the core member 531 configures the seat.
 	Regarding claims 21, 31 Moriyama discloses wherein the core member 531 includes a positioning portion (adjacent 538) exposed toward the shaft section radial direction outside or inside.
 	Regarding claims 22 and 35, Moriyama discloses wherein the seat (at 531) includes a portion of the core member 531 projecting further toward the step face side than the flange portion 538. 	Regarding claim 23, Moriyama discloses wherein the core member 531 includes a reinforcement portion 534 disposed at a radial direction inside of the flange portion 538 and having a center axis line direction dimension greater than that of the flange portion around an entire circumference.
 	Regarding claim 24, Moriyama discloses a cross shaft coupling 5 Fig. 2 comprising the seal ring 526. 
 	Regarding claim 25, Moriyama discloses an intermediate shaft assembly Fig. 2 comprising the cross shaft coupling ring 5.
 	Regarding claim 26, Moriyama discloses wherein the intermediate shaft assembly Fig. 2 has been subjected to plating (Para. 0005 of English translation). 	Regarding claim 27, Moriyama discloses a steering device 100 Fig. 1 comprising the intermediate shaft assembly Fig. 2.
 	Regarding claims 28 and 32, Moriyama discloses a seal ring 526 configured to be employed with a cross shaft 16 including a center section 17 and four shaft sections extending in four directions from the center section and formed with step faces 17a where the center section widens out from base ends of the shaft sections outward in radial directions of the shaft sections, and with bearings 21 for mounting to the shaft sections, by the seal ring fitting over the shaft section and being interposed between the bearing and the step face; the seal comprising a seal lip 544 configured to contact the step face; and an indentation the seal lip enters when the seal lip is deformed by the contact; a seat (at 531) configured to contact the step face; a circular ring shape core member 531 having a higher rigidity than that of other portions; a portion of the core member configuring the seat; the core member including a positioning portion (adjacent 538) exposed toward the shaft section radial direction outside or inside; the core member including a flange portion 538 widening out in a radial direction around an entire circumference of the core member, an outer peripheral portion of the flange portion including radial direction indentations 532 and projections 539.    						Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675